DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/15/2022, in response to the rejection of claims 1-10 from the non-final office action (04/15/2022), by amending claims 1-10 is entered and will be addressed below.

Claim Interpretations
The newly added limitation “wherein the first vaporization area is separated from the second vaporization area by the first heater“, as the shape of the “area” is not define, this separation may be vertically between a cylindrical first vaporization area 320 and a cylindrical shaped second vaporization area 360, or may be horizontally between a cylindrical first vaporization area and a U-shaped cylindrical second vaporization area 360, or any other BRI area.

Note claim 9 further includes “a vaporization passage” that further clarifies that vertical annular passage above the cylindrical second vaporization area 360 is different part.

The “between” in claims 7 and 10 inclusive spatially in between or between in the flow path (may not be spatially in between).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmitt al. (US 6596085, hereafter ‘085).
‘085 teaches all limitations of:
Claim 1: Apparatus For Improved Vaporization Of Deposition Material In A Substrate Processing System (title), As best seen in FIG. 2, the vaporizer chamber 202 of the vaporizer 12 includes a housing 270 which defines a generally cylindrical vaporizer chamber interior 272. The aerosol-like dispersion of liquid precursor and carrier gas is delivered by the atomizer outlet 264 to a central inlet 274 defined by the housing 270 of the vaporizer chamber 202 (col. 7, lines 9-14, the claimed “A vaporizing apparatus for thin film deposition comprising”):
 The atomizer stage 200 includes a valve body 204 which receives a flow of the liquid precursor through liquid inlet 30, and a flow of carrier gas through gas inlet 36. The liquid inlet 30 includes a coupler 206 which receives one end of a liquid precursor supply line 208 from the liquid flow controller 14 (FIG. 1) (col. 4, lines 53-58, the claimed “an atomizer configured to mix a source injected through a source inlet and a carrier gas injected through a carrier gas inlet and spray a mixed gas”);
resistive heating elements contained in or upon the hot plate 280 (col. 8, lines 40-41), resistive heating elements contained in or upon the showerhead 308 and/or shadow plate 324 (col. 9, lines 40-41, the illustration below shows the claimed “vaporizers including a first vaporization area and a second vaporization area, which are configured to vaporize the mixed gas sprayed from the atomizer, and configured to discharge a vaporized gas as a process gas through an outlet; and heaters configured to maintain the mixed gas in the vaporizers at a temperature, wherein the heaters include: a first heater arranged to surround the first vaporization area and configured to maintain the temperature of the mixed gas in the first vaporization area; and a second heater arranged to enclose the second vaporization area with the first heater and configured to maintain the temperature of the mixed gas in the second vaporization area, and wherein the first vaporization area is separated from the second vaporization area by the first heater“, note as one of the groove 288 or all grooves 288 is considered the “first vaporization area”, the hot plate with resistive heating element is “surrounding the first vaporization area”. In case Applicants argue that the “a first heater” has to be the resistive heating elements that surround the grooves 288, it would have been obvious to rearrange the resistive heating elements surrounding the grooves 288 for efficiently evaporating the material, “the central zone 280b of the hot plate 280 has a plurality of concentric grooves 288 which receive droplets of liquid precursor from the atomizer stage 200 and vaporize the droplets into a vapor”, col. 7, lines 64-67).
Claim 2: the illustration below also shows the claimed “wherein the heaters further include a third heater --2--arranged in an outer side of a discharging pipe including the outlet and configured to maintain a temperature of the vaporized gas discharged through the outlet”, note the showerhead 308 is considered the claimed “a discharging pipe”).  

    PNG
    media_image1.png
    591
    579
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Groove 288:
1st vaporizer/
vaporization
area)][AltContent: arrow][AltContent: textbox (2nd 
vaporizer/
vaporization
area)][AltContent: arrow][AltContent: textbox (1st heater
In 280)][AltContent: textbox (2nd heater
in 324)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outlet)][AltContent: textbox (3rd heater
in 308)][AltContent: arrow][AltContent: arrow][AltContent: textbox (vaporization 
passage )]
















Claim 4: The rate of flow of carrier gas from the larger diameter portion 224b of the gas passageway 224 to the mixing passageway 220 is accelerated by a constricting nozzle portion 240 (FIG. 3) positioned prior to constricted gas passageway 224a. In the illustrated embodiment, the constricting nozzle portion 240 is hemispherically shaped to smoothly constrict the flow of gas into the reduced diameter passageway 224a and mixing passageway 220. It is believed that the constriction of the gas flow accelerates the gas flow velocity by the "Venturi effect." (col. 5, lines 46-55, the claimed “wherein the carrier gas inlet has a tube shape that a portion from which the carrier gas is discharged has a narrower passage than a portion into which the carrier gas flows”).  
	Claim 6: the illustration above also shows the claimed “wherein the vaporizers include: a first vaporizer configured to communicate with the atomizer and including the first vaporization area configured to first vaporize the mixed gas sprayed from the atomizer; and --3--Response to Office Action of April 15, 2022a second vaporizer including the second vaporization area and configured to further vaporize the mixed gas flowing from the first vaporizer and discharge the vaporized gas as the process gas”.  
Claim 3, and alternatively claims 1-2, 4, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over ‘085, in view of SAITO et al. (WO 2017094469, hereafter ‘459) and Tanaka et al. (US 20110180002, hereafter ‘002). Alternatively, claims 1-4 and 6 are rejected over ‘469, in view of ‘085 and ‘002.
‘085 does not teach the limitations of:
Claim 3: wherein the first heater, the second heater, and the third heater are configured of heating wires, and the second heater and the third heater are integrally formed in one heating wire form.  

‘085’s vaporization chamber 202 is directly feed into the showerhead 308 of the deposition chamber 18.

‘469 is analogous art in the field of VAPOR DISCHARGE APPARATUS AND FILM FORMATION METHOD (title) The vaporizer 40 is configured such that a mist of the liquid organic compound monomer is introduced therein, the organic compound monomer mist 34 is heated and vaporized, and the organic compound monomer vapor is discharged to the vaporization unit 21 (abstract). ’469 teaches that an evaporator heater 42 for heating the evaporator 40 and evaporating the atomized organic compound monomer 34 introduced into the evaporator 40 is provided on the outer surface of the evaporator 40 (Fig. 2, middle of page 5, the evaporator 40 corresponds to the “first vaporizer” and “first vaporization area” and the vaporization unit 21 corresponds to the claimed “second vaporizer” and “second vaporization area”, heater 42 corresponds to the first heater such that “wherein the first vaporization area is separated from the second vaporization area by the first heater“), the heater 42 for an evaporator can be, for example, a resistance heating type, and is provided on the entire outer surface of the evaporator 40 (middle of page 5, Fig. 2 shows heaters 42, 23, and 26 are wire shaped), the vapor of the organic compound monomer introduced into the vapor discharge part 22 is prevented from condensing on the inner wall surface of the vapor discharge part 22 on the outer surface of the vapor discharge part 22. A steam discharge section heater 26 (heating means) is provided (bottom of page 6), Heating means 23 are provided on the surfaces of the main body 21a and the door 21b of the vaporizing unit 21, respectively, so that the surface of the vaporizing unit 21 is entirely covered (bottom of page 4), for the purpose of stabilizing the film formation rate by generating a certain amount (middle of page 2). 

‘469’s heaters 23 and 26 are separated.

‘002 is analogous art in the field of VAPORIZER AND DEPOSITION SYSTEM USING THE SAME (title), the oscillation of an ultrasonic wave oscillator is delivered to the liquid material discharged from a liquid material outlet portion (for example, nozzles, pipes, holes and the like) to make dropletization (mistization) of the liquid material ([0003], 2nd sentence). ’002 teaches that vaporizer 300 includes, as divided roughly, a liquid material supply 300A configured to discharge the liquid material with droplets shape (mist shape), and a raw gas generator 300B including a vaporization chamber 360 that produces the raw gas by vaporizing the discharged liquid material in droplets shape (Fig. 2, [0035], last sentence), liquid material supply 300A will be described. Liquid material supply 300A includes a liquid storage chamber 310 configured to retain the liquid material supplied with a predetermined pressure from liquid material supply pipe 112 temporarily, a nozzle 320 disposed to be projected downward from liquid storage chamber 310, a fine hole 316 that forms a flow path for flowing the liquid material at liquid storage chamber 310 to discharge outlet 322 of nozzle 320 ([0036]), Carrier gas supply passage 324 is connected to carrier gas supply pipe 122 ([0049], 2nd last sentence), Case 370 and raw gas delivery outlet 380 are made of, for example, aluminum or stainless steel. Case 370 and raw gas delivery outlet 380 are covered with heaters 392, 394 working as a first heating part. Heaters 392, 394 are formed with, for example, a resistive heat-generating heater. In this case, the heat-generating temperature of heaters 392, 394 is adjusted by controlling a heater power source 395 (Fig. 2, [0061], 2nd sentence), for the purpose of preventing the discharge outlet of the liquid material from being clogged by the accretion ([0008]). Note Fig. 2 shows the resistive heater 394 covers both the outer side of the outlet pipe and downstream portion of the vaporization chamber 360 (i.e. integrally formed wire heater).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged  the vaporization chamber 202 of ‘085 outside of the deposition chamber 18, as taught by Fig. 2 of ‘469, and to have adopted resistive heating wire, as taught by ‘469, for the purpose of stabilizing the film formation rate by generating a certain amount (middle of page 2). Furthermore, to have integrated formed resistive heater 23 and 26 covering a bottom portion of the the vaporizing unit 21 and the vapor discharge part 22, for the purpose of preventing the discharge outlet of the liquid material from being clogged by the accretion, as taught by ‘002 ([0008]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

In case Applicants argue that the resistive heating elements not necessarily  surround the grooves 288 in ‘085, and/or that the first evaporator and the first vaporization area has to be an entire space of the evaporator, the heater 42 surrounding the evaporator 40 of ‘469 clearly read into these interpretations.

Alternatively, ‘469 teaches all limitations of claim 1 except a carrier gas inlet. Both ‘085 and ‘002 teaches carrier gas for the atomizer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘085 (optionally with ‘469 and ‘002), as being applied to claim 1 rejection above, further in view of Pyo (US 6349887, hereafter ‘887).
‘085 teaches some limitations of:
Claim 5: The rate of flow of carrier gas from the larger diameter portion 224b of the gas passageway 224 to the mixing passageway 220 is accelerated by a constricting nozzle portion 240 (FIG. 3) positioned prior to constricted gas passageway 224a. In the illustrated embodiment, the constricting nozzle portion 240 is hemispherically shaped to smoothly constrict the flow of gas into the reduced diameter passageway 224a and mixing passageway 220. It is believed that the constriction of the gas flow accelerates the gas flow velocity by the "Venturi effect." (col. 5, lines 46-55, the claimed “wherein the carrier gas inlet includes: a first portion into which the carrier gas flows; and a second portion which communicates with the vaporizers, wherein a passage of the second portion is narrower than that of the first portion”).

‘085 (optionally with ‘469 and ‘002) does not teach the limitations of:
Claim 5: (a second portion which communicates with the vaporizers) and is downwardly inclined toward the vaporizers with respect to the first portion.  


‘887 is analogous art in the field of a liquid delivery system (LDS) used upon deposition of a copper wire through chemical vapor deposition method in the process of manufacturing a semiconductor device (abstract), vaporizing chamber for vaporizing ultra-micro liquid drops of a copper liquid materials (col. 2, lines 42-44). ’887 teaches that the carrier gas supply apparatus 50 includes a first mass flow controller (MFC) 52 for controlling the mass flow of the carrier gas which was introduced from the carrier gas inlet line 51; a carrier gas outlet line 53 for transferring the carrier gas from the first MFC 52 to a jet nozzle 55 (Fig. 3, col. 4, lines 1-5, Fig. 3 shows the carrier gas outlet line 53 has a horizontal section, a vertical section of the same size, and an inclined downward section gradually narrowing), for the purpose of eliminate the phenomenon of clogging (col. 5, lines 43-44).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the micro-liquid drop nozzle in Fig. 3 of ‘887 as the atomizer 200 of ‘085, for the purpose of eliminate the phenomenon of clogging (col. 5, lines 43-44).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘085, ‘469, and ‘002, as being applied to claim 6 rejection above, further in view of Eser (US 20110275196, hereafter ‘196).
The combination of ‘085, ‘469, and ‘002 teaches some limitations of:
Claim 7: the vaporizer chamber 202 of the vaporizer 12 includes a housing 270 which defines a generally cylindrical vaporizer chamber interior 272 (‘085, col. 7, lines 9-11), The vaporization unit 21 of the vapor discharge device 20 is formed in a cylindrical shape (‘469, middle of page 4, Fig. 2 of ‘469 shows the vaporizer 40 is in the vaporization unit 21, the claimed “wherein the first vaporizer includes a cylindrical container portion arranged to be spaced from the atomizer in the second vaporizer“),
the heater 42 for an evaporator can be, for example, a resistance heating type, and is provided on the entire outer surface of the evaporator 40 (‘469, middle of page 5, the claimed “and the first heater is arranged on an outer side surface and an outer bottom surface of the container portion so that the first vaporization area is surrounded by the first heater“).

‘469 is silent on how the evaporator 40 is supported inside the vaporization unit 21. The combination of ‘085, ‘469, and ‘002 does not teach the limitations of:
Claim 7: and a plurality of bar-shaped fixing portions configured to fix the container portion, and the first vaporizer communicates with the second vaporizer through space portions between the plurality of fixing portions.

‘196 is analogous art in the field of Thermal Evaporation Sources With Separate Crucible For Holding The Evaporant Material (title). ‘196 teaches that Crucible or evaporant chamber 246 is suspended inside an expansion chamber 250 enclosed within a manifold body 240 (Fig. 2, [0007], 4th last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added suspended the vaporizer 40 of ‘469 from the ceiling of the vaporization unit 21, as taught by ‘196, and then combined with ‘085 and ‘002, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note dividing the suspension into multiple bars is merely separation of parts. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.

The combination of ‘085, ‘469, ‘002, and ‘196 further teaches the limitations of:
Claim 8: The vaporization unit 21 of the vapor discharge device 20 is formed in a cylindrical shape (‘469, middle of page 4, the claimed “wherein the second vaporizer is configured of a cylindrical outer tube, and the second heater is arranged on an outer side surface and an outer bottom surface of the outer tube so that the second vaporization area is configured to be enclosed by the first and second heaters“, note ‘085’s showerhead is also cylindrical).
Claim 9: the illustration above shows the claimed “wherein the vaporizers further include a vaporization passage configured to guide the mixed gas from the space portions of the first vaporizer to the second --4--Response to Office Action of April 15, 2022vaporizer, and the first vaporizer communicates with the second vaporizer through the vaporization passage“ (Note the lead-out port 43 of ‘469 also reads into the “vaporization passage”).
Claim 10: By arranging the heaters 42 and 23 of ‘469 to surround the hot plate 280 and the showerhead 308 of ‘085 (the claimed “wherein the vaporization passage is arranged in a space between a portion of the first heater formed in the outer side surface of the container portion and a portion of the second heater formed on the outer side surface of the outer tube so that the mixed gas passing through the vaporization passage is heated by the first and second heaters”).


Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6409839 is cited for atomizer separated from the CVD chamber (Fig. 2) and heating wire 126 (Fig. 10).

US 20030033978 is cited for cable type heater 64 (Fig. 3A, [0049]), in a reversal flow stainless steel filter 270 ([0051]). US 6210485 is cited for gas compactor/tray 208 attached to the main body 106, made of stainless steel, with flow pattern (Fig. 5).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716